NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT


GRAND CENTRAL AT KENNEDY                   )
CONDOMINIUM ASSOCIATION, INC.,             )
                                           )
             Appellant,                    )
                                           )
v.                                         )            Case No. 2D14-2740
                                           )
SPACE COAST CREDIT UNION, as               )
Servicer for Federal Home Loan Bank of     )
Atlanta; and ROBERT E. HAYDEN,             )
                                           )
             Appellees.                    )
                                           )

Opinion filed August 19, 2015.

Appeal from the Circuit Court for
Hillsborough County; Christine K. Vogel,
Senior Judge.

Jacob A. Brainard, Scott C. Davis and
Sarah E. Foster of the Business Law
Group, P.A., Tampa, for Appellant.

Gaspar Forteza and Ian J. Kukoff of
Blaxberg, Grayson & Kukoff, P.A., Miami,
for Appellee, Space Coast Credit Union.

No appearance on behalf of Appellee,
Robert E. Hayden.
SLEET, Judge.


              Grand Central at Kennedy Condominium Association, Inc., challenges the

trial court's Order Granting Plaintiff's Motion to Enforce the Final Judgment or to Amend

Certificate of Title in a foreclosure action brought by Space Coast Credit Union.

Because the trial court lacked jurisdiction to enter the order, we reverse. We therefore

need not address the issue of whether Space Coast was entitled to the statutory

limitation on liability set forth in section 718.116(1)(b), Florida Statutes (2013).

              The final judgment of foreclosure was entered in favor of Space Coast in

its foreclosure action against Robert Hayden after he failed to pay his mortgage on his

condominium unit.1 After entry of the final judgment, Space Coast purchased the

condominium unit and Grand Central assessed past due condominium fees and related

charges against Space Coast.

              One year after the entry of the final judgment, Space Coast filed a motion

to enforce final judgment or alternatively to amend certificate of title, seeking a

determination of the amount of unpaid condominium assessments due to Grand

Central. Specifically, Space Coast sought a ruling that it was entitled to the safe harbor

provision of section 718.116(1)(b), which limits the liability of the "first mortgagee or its

successor or assignees who acquire title to a unit by foreclosure" to "the lesser of . . .

[t]he unit's unpaid common expenses and regular periodic assessments which accrued




              1
               Mr. Hayden is listed as an appellee in this appeal due to his involvement
in the underlying case. See Fla. R. App. P. 9.020(g)(2). However, Mr. Hayden makes
no appearance in this proceeding.


                                             -2-
or came due during the 12 months immediately preceding the acquisition of title . . . or .

. . [o]ne percent of the original mortgage debt."

              In its response to Space Coast's motion, Grand Central argued that the

trial court lacked jurisdiction because the final order contained only a general

reservation of jurisdiction. The trial court disagreed and granted Space Coast's motion,

limiting Space Coast's liability pursuant to section 718.116(1)(b). This was error.

              The trial court lacked jurisdiction because entitlement to assessments was

neither litigated nor adjudicated and the trial court did not specifically reserve jurisdiction

to determine the amount of assessments due pursuant to section 718.116(1)(b). See

Cent. Mortg. Co. v. Callahan, 155 So. 3d 373, 375-76 (Fla. 3d DCA 2014). In Callahan,

the Third District addressed this issue, framing it as "whether a trial court's inherent

jurisdiction to enforce its judgment includes the authority to determine statutory

assessments where the time to alter, modify, or vacate the judgment has elapsed and

the judgment provides for only a general reservation of jurisdiction." Id. at 375. The

Callahan court concluded that

              "[i]n a foreclosure case, after entry of a final judgment and
              expiration of time to file a motion for rehearing or for a new
              trial, the trial court loses jurisdiction of the case . . . unless
              jurisdiction was reserved to address that matter or the issue
              is allowed to be considered [postjudgment] by statute or
              under a provision of the Florida Rules of Civil procedure."

Id. (quoting Ross v. Damas, 31 So. 3d 201, 203 (Fla. 3d DCA 2010)); see also Cent.

Park A Metrowest Condo. Ass'n v. AmTrust REO I, LLC, No. 5D14–1511, 2015 WL
4366573, *2 (Fla. 5th DCA July 17, 2015) ("Generally, a trial court loses jurisdiction

upon the rendition of a final judgment and expiration of the time allotted for altering,

modifying or vacating the judgment. The court retains jurisdiction to the extent such is



                                             -3-
specifically reserved in the final judgment or to the extent provided by statute or rule of

procedure." (citation omitted) (quoting Ross v. Wells Fargo Bank, 114 So. 3d 256, 257

(Fla. 3d DCA 2013))). The Third District also noted that when Central Mortgage "filed its

[postjudgment] motion, there was nothing for the trial court to enforce" because

"entitlement to assessments was neither litigated nor adjudicated" and all the final

judgment did was establish the priority of liens. Id.

               Finally, in Callahan, the Third District specifically concluded that the

general reservation of jurisdiction in that case "did not specifically reserve jurisdiction to

determine the amount of assessments due pursuant to section[ ] 718.116 . . . . It merely

retained jurisdiction to enforce—via writs of possession and deficiency judgments—the

final judgment entered in the matter." Id. at 376.

               The instant case is factually similar to Callahan. Here, the final judgment

of foreclosure does not address the assessment issue but instead merely sets the lien

priority by stating that "[t]he lien of the plaintiff is superior in dignity to any right, title,

interest or claim of the defendants and all persons, corporations, or other entities

claiming by, through, or under the defendants." And it contains only a general

reservation of jurisdiction that is nearly identical to the one in Callahan.2 Once the final

judgment of foreclosure was entered and the foreclosure sale took place, there was

nothing left for the trial court to enforce.




               2
             This appears to be a prevalent issue in mortgage foreclosure actions to
which homeowner or condominium associations are parties. In such cases, we would
encourage the circuit courts to consider including in their final judgments specific
language concerning the reservation of jurisdiction to address the issues of entitlement
to and the amount of any unpaid assessments.


                                                -4-
              Applying the reasoning of Callahan, we conclude that the trial court here

did not have jurisdiction to address the assessment issue. See also Montreux at

Deerwood Lake Condo. Ass'n v. Citibank, N.A., 153 So. 3d 961, 962 (Fla. 1st DCA

2014) ("While Citibank's motion claimed to seek enforcement of the final judgment, the

judgment did not actually pass upon the amount of unpaid assessments. The

assessments issue was neither part of the foreclosure litigation, nor reserved upon by

the final judgment for later determination by the court. For this reason, no assessment-

related judgment existed to be enforced in this case. . . . [T]he trial court lacked

jurisdiction to determine the issue.").

              Accordingly, we reverse the order on appeal and remand with instructions

to dismiss for lack of jurisdiction the motion to enforce the final judgment.

              Reversed and remanded.


WALLACE and BLACK, JJ., Concur.




                                            -5-